DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: “rd” within the parentheses should read – “td”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai US20130315035A1 (Tai). 
Regarding Claim 1, Tai teaches an ultrasound probe (34) comprising (paragraph 66, “The ultrasound system ‘10’ may include an ultrasound probe”):
 a piezoelectric body (48) that transmits and receives ultrasound (see paragraph 24, “includes an acoustic layer ‘48’ that is configured to generate and transmit acoustic energy”, and “The acoustic layer ’48’ may be any type of acoustic layer that is formed from any material, such as, but not limited to, a piezoelectric ceramic, or a piezocomposite”);  
5a backing (see Fig. 1, 42) that is disposed behind the piezoelectric body (48) (see Claim 1 “a backing that is disposed behind the piezoelectric body”); and 
a reflector (50) that is disposed between the piezoelectric body  and the backing (see Fig 1., wherein the figure shows the dematching layer ‘50’ between acoustic layer ’48’ and backing 42’and that has an acoustic impedance greater than an acoustic impedance of the piezoelectric body (see paragraph 25, “The acoustic layer may have any value of acoustic impedance, such as, but not limited to between approximately 3 MRayls and 35 MRayls, and paragraph 26 “The dematching layer may have any value of acoustic impedance, such as, but not limited, to between approximately 40 MRayls and approximately 120 MRayls”); 
wherein, a thickness of the reflector is within the range of more than 0 to less than 0.05λ
, where λ is a wavelength of the ultrasound (see paragraph 27 “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm” As known in the art, ultrasound waves travel at 1540 m/s through the body and are frequencies above 20 kHz. Given the equation: 
                
                    c
                    =
                    λ
                    *
                    f
                
            
where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength which is in the 0.01 to 0.05λ range). 
	Regarding Claim 2, Tai teaches the ultrasound probe according to claim 1, wherein the thickness of the reflector is within the range of 0.01λ to less than 0.05λ, where λ is the wavelength of the ultrasound (see paragraph 27 “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm.” As known in the art, ultrasound waves travel at 1540 m/s through the body and are frequencies above 20 kHz. Given the equation: 
                
                    c
                    =
                    λ
                    *
                    f
                
            
where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength which is in the 0.01 to 0.05λ range).
Regarding Claim 3, Tai teaches the ultrasound probe according to claim 1, wherein the reflector has an even or uneven thickness (see paragraph 27 “The dematching layer may have any thickness…” wherein if the reflector has any thickness it would be either even or uneven.”)
Regarding Claim 6, Tai teaches the ultrasound probe according to claim 1 further comprising an intermediate part (50) that is disposed between the reflector (48) and the backing (42) and that has an acoustic impedance different from an acoustic impedance of the reflector and an acoustic impedance of the backing (see Fig. 1, dematching layer ‘50’ shown as disposed between acoustic layer ‘48’ and backing ‘42’, also see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer, also see paragraph 26  “The dematching layer 50 may have any value of acoustic impedance, such as, but not limited to, between approximately 40 MRayls and approximately 120 MRayls, also see paragraph 24 “The acoustic layer 48 may have any value of acoustic impedance, such as, but not limited to, between approximately 3 MRayls and approximately 35 MRayls.”, also see paragraph 21 “The backing 42 may be a relatively high acoustic attenuation material to dampen backside acoustic energy.”, wherein it is clear the different materials used for the reflector, backing, and intermediate layer would have different acoustic impedances).
Regarding Claim 8, Tai teaches the ultrasound probe according to claim 6, wherein the thickness td of the reflection layer relative to the 30wavelength of the ultrasound,  the acoustic impedance Zm of the intermediate part and a thickness tm of the intermediate part relative to the wavelength of the ultrasound are in an area surrounded by a polyhedron with vertexes respectively at Points Al to A18 in orthogonal coordinates (rd, Zm, tm) of td, Zm, and tm: 
Point A1 (0.01, 4, 0.02); 
Point A2 (0.01, 4, 0.12);  
35Point A3 (0.01, 16, 0.02); 
Point A4 (0.01, 16, 0.34); 
Point A5 (0.01, 28, 0.02);
 Point A6 (0.01, 28, 0.08); 
Point A7 (0.03, 4, 0.02);  
40Point A8 (0.03, 4, 0.12); 
Point A9 (0.03, 16, 0.02);  21 
Point A10 (0.03, 16, 0.42); 
Point A11 (0.03, 28, 0.4); 
Point A12 (0.03, 28, 0.5); 
Point A13 (0.049, 4, 0.02);  

Point A15 (0.049, 16, 0.18); 
Point A16 (0.049, 16, 0.42); 
Point A17 (0.049, 28, 0.42); and 
Point A18 (0.049, 28, 0.5)
(Regarding PointA1 
td (0.01): see paragraph 27 “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm” As known in the art, ultrasound waves travel at 1540 m/s through the body and are frequencies above 20 kHz. Given the equation: 
                
                    c
                    =
                    λ
                    *
                    f
                
            
where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength.
	Zm (4): see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer, also see paragraph 26  “The dematching layer ‘50’ may have any value of acoustic impedance…),
	tm (0.02) see above formula, satisfied when the 3.5 cm wavelength is multiplied by 0.02, which equates to a 70 µm wavelength.)
Regarding Claim 10, Tai teaches the ultrasound probe according to claim 6, wherein a material of the intermediate part (50) is conductive (see paragraph 28 “In some embodiments, the dematching layer ‘50’ is coated with an electrically conductive coating of metal and/or another electrical conductor.” wherein an additional dematching layer with the conductive coating would be an intermediate layer with a conductive material.)
Regarding Claim 11, Tai teaches the ultrasound probe according to claim 6, wherein the intermediate part (50) comprises an insulative or semiconductive material (see paragraph 27, The dematching layer ‘50’ may be any type of dematching layer that is formed from any material(s), such as, but not limited to, a carbide compound material (e.g., zirconium, tungsten, silicon, titanium, tantalum carbide, and/or the like) and/or the like.” wherein a silicon carbide is a known semiconductor”) and a conductor that is disposed around the insulative or semiconductive material or that 20penetrates the insulative or semiconductive material (see paragraph 28 “In some embodiments, the dematching layer ‘50’ is coated with an electrically conductive coating of metal and/or another electrical conductor.” wherein an additional dematching layer with the conductive coating would be an intermediate layer with a conductive material).
Regarding Claim 14, Tai teaches an ultrasound diagnostic apparatus (10) comprising: 
the ultrasound probe (34) according to claim 1; 
a transmitter (12) that generates a driving signal and outputs the driving signal to the ultrasound probe; and an image generator (28) that generates ultrasound image data based on a reception signal input from the ultrasound probe (see paragraph 62, “The ultrasound system ‘10’ may be used, for example, to acquire ultrasound data and generate ultrasound images.”, also see receiver ‘18’,  also see paragraph 63, signal processor ‘26’, display system ‘28') .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Tai US20130415035A1 (Tai) in view of Aoki JP2011030062A (Aoki), a copy of which was filed by the Applicant on 04 April 2020. For present purposes of examination, the Examiner hereby relies upon the machine translation of Aoki, a copy of which is herein attached.
Regarding Claim 4, Tai discloses the apparatus set forth above, but is silent to a reflector that has an uneven thickness that varies continuously, gradually, regularly, or irregularly. 
In an analogous ultrasound field of endeavor, Aoki teaches an ultrasound probe wherein the reflector (14)  (see paragraph 7 intermediate layer ‘14’, “ In the structure shown in Patent Document 1 in which the intermediate layer ‘14’ is provided on the back surface of the piezoelectric vibrator ‘15’, the power radiated to the back surface side of the piezoelectric vibrator ‘15’ is reflected due to the large difference in acoustic impedance between the piezoelectric vibrator ‘15’ and the intermediate layer ‘14’”) has an uneven thickness that varies continuously, gradually, regularly, or irregularly (see Fig. 5A, intermediate layer (14), Aoki teaches an uneven saw-like pattern of an uneven thickness that varies regularly).).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the reflector has an uneven thickness of Aoki to improve image quality. 
Regarding Claim 5, Tai discloses the apparatus set forth above, but is silent to a reflector that has an uneven thickness and has an uneven pattern on a surface facing away from the piezoelectric body. 
In an analogous ultrasound field of endeavor, Aoki teaches an ultrasound probe wherein the reflector (14) has an uneven thickness and has an uneven 20pattern on a surface facing away from the piezoelectric body (15) (see Fig. 5A surface ‘32’ facing away from the piezoelectric body ‘15’, also see Fig. 6, paragraph 49 “In FIG. 6A, the three-dimensional shape 61 is formed by alternately arranging the semi-cylindrical column and the triangular column one-dimensionally. In FIG. 6B, a three-dimensional shape 62 is formed by arranging hemispheres and cones two-dimensionally. As described above, various geometric shapes and dimensions may be mixed, and it is desirable that the geometric shapes be randomly arranged when they are arranged one-dimensionally or two-dimensionally. This is to prevent back-surface reflections scattered in this geometric shape from overlapping with each other.” Wherein use of randomly arranged geometric shapes would make reflector have an uneven thickness and uneven pattern on a surface facing away from the piezoelectric body ‘15’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the reflector has an uneven thickness and uneven pattern on a surface facing away from the piezoelectric body of Aoki to improve image quality. 
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Tai US20130415035A1 (Tai) in view of Bae (US20160288169A1) (Bae).
Regarding Claim 7, Tai discloses the apparatus set forth above, but is silent to an intermediate part having an acoustic impedance that is greater than the acoustic impedance of the backing. 
In an analogous ultrasound field of endeavor, Bae teaches an existing acoustic backing layer having an acoustic impedance of 3.11 MRayls. 
Tai further discloses an intermediate part having specific acoustic impedance values (see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer, also see paragraph 26 “The dematching layer 50 may have any value of acoustic impedance, such as, but not limited to, between approximately 40 MRayls and approximately 120 MRayls”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the intermediate part of Tai wherein the backing part has a lower acoustic impedance of Bae to improve image quality. Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tai US20130415035A1 (Tai).
Regarding Claim 9, Tai teaches the ultrasound probe according to claim 6, wherein the intermediate part comprises a plurality of intermediate layers (see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer), but is silent to the acoustic impedance of an intermediate layer nearer to the reflector is less than an acoustic impedance of an intermediate layer nearer to the backing.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide intermediate layers taught by Tai wherein an acoustic impedance of an intermediate layer nearer to the reflector is less than an acoustic impedance of an intermediate layer nearer to the backing to improve image quality (see paragraph 26  “The dematching layer 50 may have any value of acoustic impedance, such as, but not limited to, between approximately 40 MRayls and approximately 120 MRayls”). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tai US20130415035A1 (Tai) in view of Osawa US9799818B2 (Osawa). 
Regarding Claim 12, Tai discloses the apparatus set forth above, but is silent to an intermediate part has an uneven thickness that varies continuously, gradually, regularly, or irregularly.
In an analogous ultrasound field of endeavor, Osawa teaches the intermediate part (19) has an uneven thickness that varies continuously, gradually, regularly, or irregularly (see Fig. 11, heat collecting plate ‘19’, that is disposed between dematching layer ‘91’ and backing member ‘2’, and has an uneven thickness). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the intermediate part has an uneven thickness of Aoki to improve image quality. 
Regarding Claim 13, Tai discloses the apparatus set forth above, but is silent to the intermediate part with the uneven thickness has an uneven pattern on a surface facing away from the reflector.
In an analogous ultrasound field of endeavor, Osawa the intermediate part with the uneven thickness has an uneven pattern on a surface facing away from the reflector (see Fig. 11, column 14, ninth embodiment, backing ‘2’, where there is an uneven pattern and uneven thickness on the backing due to the indentation of the heat exhausting portions on a surface facing away from the de-matching layer ‘91’)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER WOLFE NELSON whose telephone number is (571)272-7551. The examiner can normally be reached Mon-Fri 8-am5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.N./
Examiner, Art Unit 3793  


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793